The verdict in this cause was returned and judgment entered thereon October 3, 1928. Within thirty days thereafter appellant filed his motion for a new trial. This motion was overruled January 7, 1929, with exception to appellant, but without any time being given within which to file bill of exceptions. On January 21, appellant prayed an appeal, and on that day was given sixty days for bill of exceptions. The bill of exceptions was presented to the judge on a day in a subsequent term of court. Appellee has filed a motion to dismiss, setting out the record as above stated and calling attention to the fact that the only questions presented by this appeal require a consideration of the evidence, which he correctly says is not in the record.Hatfield v. Ralston (1927), 85 Ind. App. 621, 155 N.E. 221. Appellant has made no answer to appellee's contention that the evidence is not in the record.
The fact that the evidence is not in the record is no *Page 564 
reason why the appeal should be dismissed, but it necessarily requires that the judgment be affirmed.
Affirmed.